BAKER, District Judge.
The defendant demurs to the second and third paragraphs of complaint for the reason that neither of them states facts sufficient to constitute a cause of action. The plaintiff's intestate was employed by defendant as a brakeman on one of its freight trains, and was killed by the carelessness and negligence-of the conductor and other employes of defendant in charge of and operating one of its passenger trains, which, by their carelessness, came into collision with the former. This case presents the precise-question raised and decided in Kerlin v. Railroad Co., 50 Fed. Rep. *189185. On the authority of that ease, and for the reasons therein stated, the demurrer to each paragraph of the complaint must be sustained, and it is so ordered.